— Order and judgment unanimously affirmed without costs. Memorandum: We affirm the order and judgment for reasons stated in the decision of Supreme Court (Cornelius, J.). We add only that we have examined the arguments of defendant, Morin Building Products Company, Inc., concerning the propriety of evidentiary rulings made by the trial court and find those arguments to be lacking in merit. (Appeals from Order and Judgment of Supreme Court, Monroe County, Cornelius, J. — Breach of Contract.) Present — Callahan, J. P., Doerr, Denman, Green and Lowery, JJ.